TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 2, 2020



                                      NO. 03-19-00683-CV


                  Grand Parkline, LLC; H Mart Companies Incorporated;
                H Mart Austin LLC; and IYK Texas Corporation, Appellants

                                                 v.

                              Mama Fu’s Lakeline, LLC, Appellee




        APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND KELLY
          AFFIRMED IN PART; REVERSED AND RENDERED IN PART –
                       OPINION BY JUSTICE BAKER




This is an appeal from the interlocutory order signed by the trial court on September 8, 2019.

Having reviewed the record and the parties’ arguments, the Court holds that there was no error

requiring reversal in that portion of the order denying appellants’ TCPA motion. Therefore the

Court affirms the portion of the trial court’s interlocutory order denying appellants’ TCPA

motion. However, the Court further holds that there was reversible error in that portion of the

court’s order awarding appellee its attorney’s fees and costs. Therefore, the Court reverses the

portion of the trial court’s interlocutory order awarding appellee its attorneys’ fees and costs and

renders judgment that appellee shall take nothing. Each party shall pay the costs of appeal

incurred by that party, both in this Court and in the court below.